USDC IN/ND case 3:19-cv-00916-PPS-MGG document 6 filed 04/30/20 page 1 of 6


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

 MARVIN ELLISON,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-916-PPS-MGG

 EVANS, et al.,

               Defendants.

                              OPINION AND ORDER


       Plaintiff Marvin Ellison is incarcerated at the Miami Correctional Facility.

During a “shakedown” of his housing unit, a female prison guard subjected

Ellison to a strip search. He objected on religious grounds but nonetheless

complied with the order to undress. He’s suing for compensatory damages in the

amount of $100,000, claiming that the guard (Officer Evans), the Warden, and the

prison facility itself violated his rights under First, Fourth, and Eight

Amendments to the United States Constitution. At the outset, I’ll note this case

does not appear to be brought under the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc, et seq.,

which affords broader protections than the First Amendment. Perhaps this is

because RLUIPA does not authorize an award of money damages. See Sossamon

v. Texas, 563 U.S. 277, 285 (2011). Because Ellison is seeking only money damages,

I am construing his complaint under the Constitution instead of RLUIPA.
USDC IN/ND case 3:19-cv-00916-PPS-MGG document 6 filed 04/30/20 page 2 of 6


       “A document filed pro se is to be liberally construed and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, because Mr. Ellison

is incarcerated, pursuant to 28 U.S.C. § 1915A, I must review the complaint and

dismiss it if the action “is frivolous, malicious, or fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Id.

       According to Mr. Ellison, on November 8, 2019, “a major shakedown was

being conducted” at his housing unit. (ECF 2 at 2.) Officer Evans came into his

cell and demanded that he undress in front of her to be searched. Mr. Ellison told

Officer Evans that he was a devout Christian and it was against his religious

beliefs to undress in front of her. He asked for a male guard but Officer Evans

told him that he either obey her order or be written up and removed from the

honor dorm. Mr. Ellison reluctantly obeyed.

       I can dispose of Mr. Ellison’s Fourth and Eighth Amendment claims in

short order. In prisons, the Fourth Amendment right to privacy is theoretical at

best. See Peckham v. Wisconsin Dep't of Corr., 141 F.3d 694, 697 (7th Cir. 1998)

(“[W]e hasten to add that given the considerable deference prison officials enjoy

to run their institutions it is difficult to conjure up too many real-life scenarios

where prison strip searches of inmates could be said to be unreasonable under

the Fourth Amendment.”); see also Hudson v. Palmer, 468 U.S. 517, 527–28 (1984)


                                           2
USDC IN/ND case 3:19-cv-00916-PPS-MGG document 6 filed 04/30/20 page 3 of 6


(“A right of privacy in traditional Fourth Amendment terms is fundamentally

incompatible with the close and continual surveillance of inmates and their cells

required to ensure institutional security and internal order. We are satisfied that

society would insist that the prisoner's expectation of privacy always yield to

what must be considered the paramount interest in institutional security. We

believe that it is accepted by our society that ‘[l]oss of freedom of choice and

privacy are inherent incidents of confinement.’”) (citation omitted). But even if

some form of right to privacy exists, Mr. Ellison has not alleged a claim within its

contours. “More importantly, regardless of how one views the Fourth

Amendment in this context, it is the Eighth Amendment that is more properly

posed to protect inmates from unconstitutional strip searches, notably when their

aim is punishment, not legitimate institutional concerns.” Peckham, 141 F.3d at

697.

       But even under the Eighth Amendment, Mr. Ellison fares no better. In the

strip search context, under established Seventh Circuit caselaw, to prevail on an

Eight Amendment claim, the plaintiff must show that the search was done in a

harassing manner intended to humiliate. Here’s how the Seventh Circuit has

described the standard:

       There is no question that strip searches may be unpleasant, humiliating,
       and embarrassing to prisoners, but not every psychological discomfort a
       prisoner endures amounts to a constitutional violation. For example, the
       strip search of a male prisoner in front of female officers, if conducted for a
       legitimate penological purpose, would fail to rise to the level of an Eighth
       Amendment violation. Instead, the Eighth Amendment prohibits
       unnecessary and wanton infliction of pain, thus forbidding punishment


                                          3
USDC IN/ND case 3:19-cv-00916-PPS-MGG document 6 filed 04/30/20 page 4 of 6


       that is so totally without penological justification that it results in the
       gratuitous infliction of suffering. Such gratuitous infliction of pain always
       violates contemporary standards of decency and need not produce serious
       injury in order to violate the Eighth Amendment. Moreover, physical injury
       need not result for the punishment to state a cause of action, for the wanton
       infliction of psychological pain is also prohibited. Accordingly, to state an
       Eighth Amendment claim [a plaintiff] must show that the strip search in
       question was not merely a legitimate search conducted in the presence of
       female correctional officers, but instead a search conducted in a harassing
       manner intended to humiliate and inflict psychological pain.

Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003). Utterly absent in Mr. Ellison’s

complaint is any suggestion that the strip search was conducted to inflict wanton

pain or punishment without penological justification so as to result in gratuitous

suffering. Therefore, I will dismiss the Fourth and Eighth Amendment claims.

       Mr. Ellison fares better on his First Amendment claim. “The Free Exercise

Clause prohibits the state from imposing a substantial burden on a central

religious belief or practice.” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013)

(internal quotations and citations omitted). There are special rules that apply to

official actions burdening religion in prisons. “In the prison context, a regulation

that impinges on an inmate’s constitutional rights, such as one imposing a

substantial burden on free exercise, may be justified if it is reasonably related to

legitimate penological interests.” Id. Perhaps there was a good reason for the

strip search in this case to have occurred as it did. But that can be left for another

day. There is enough alleged in the complaint to allow the First Amendment

claim to move forward.




                                          4
USDC IN/ND case 3:19-cv-00916-PPS-MGG document 6 filed 04/30/20 page 5 of 6


       There are, however, several limitations. First, the Miami Correctional

Facility is not a suable entity, see Smith v. Knox County Jail, 666 F.3d 1037, 1040

(7th Cir. 2012), so it will be dismissed as a defendant. Second, Mr. Ellison hasn’t

alleged that Warden Hyatt did anything wrong, so he, too, will be dismissed. The

Warden cannot be held liable simply because he oversees the operations of the

prison or supervises other correctional officers. Burks v. Raemisch, 555 F.3d 592,

596 (7th Cir. 2009). There is no general respondeat superior liability under 42 U.S.C.

§ 1983. Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001). In short, Mr.

Ellison may proceed only against Officer Evans on his First Amendment claim.

       For these reasons, the Court:

       (1) GRANTS Marvin Ellison leave to proceed against Officer Evans in her

           individual capacity for monetary damages for allegedly making him

           undress in front of her for the strip search contrary to his religious

           beliefs on November 8, 2019, in violation of the First Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Warden William Hyatt and Miami Correctional Facility;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Officer Evans at the

Indiana Department of Correction with a copy of this order and the complaint

(ECF 2), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the United

States Marshal Service with the full name, date of birth, social security number,


                                            5
USDC IN/ND case 3:19-cv-00916-PPS-MGG document 6 filed 04/30/20 page 6 of 6


last employment date, work location, and last known home address of Officer

Evans if she does not waive service, if it has such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Evans to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claim for which the plaintiff has been granted leave to proceed in

this screening order.

       SO ORDERED on April 30, 2020

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                         6
